Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8of our reportdated March 5, 2015 relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in Checkpoint Systems, Inc.'s Annual Report on Form 10-K for the year ended December28, 2014. /s/ PricewaterhouseCoopers LLP Philadelphia, PA August 14, 2015
